Name: Commission Regulation (EEC) No 2553/90 of 3 September 1990 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 241 /6 Official Journal of the European Communities 4. 9 . 90 COMMISSION REGULATION (EEC) No 2553/90 of 3 September 1990 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2) and in particular Article 12 (2) thereof, Article 12 of Regulation (EEC) No 891 /89 is hereby replaced by the following : 'Article 12 The amount of the security for licences for the products listed in Article 1 of Regulation (EEC) No 2727/75 and Article 1 of Regulation (EEC) No 1418/76 shall be as follows : (a) ECU 0,60 per tonne in the case of import and export licences in respect of which the import levy, export refund or export levy is not fixed in advance ; (b) in the case of import licences with advance fixing of the levy :  ECU 16 per tonne for products within CN codes 0709 90 60, 0712 90 19, 1001 10 10, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in partiuclar Article 10 (2) thereof, 1001 10 90, 1001 90 91 , 1001 90 99, 1002 00 00, 1003 00 , 1004 00, 1005 10 90, 1005 90 00, 1007 00 and 1008, Whereas Article 12 of Regulation (EEC) No 891 /89 (*), as last amended by Regulation (EEC) No 1 105/90 (6), speci ­ fies the amounts of the security for import and export licences for cereals and rice, whereas large price fluctua ­ tions have recently been observed on the world market for cereals and rice, and currency movements have occurred ; whereas this situation entails the risk that the amounts of the security for export licences will no longer cover the fluctuations in the refund within the period of validity of the licence and it is therefore necessary to increase these amounts ; whereas in these circumstances the amount of the security for import licences for rice should also be increased in view of the relationship between the current amount and the value of the product ; Whereas Regulation (EEC) No 891 /89 should therefore be amended :  ECU 23 per tonne for products falling within CN code 1006 (excluding 1006 10 10),  ECU 4 per tonne for other products ; (c) ECU per tonne for products falling within CN code 1103 11 10 and for the products listed in Article 1 of Regulation (EEC) No 1418/76 in the case of export licences in respect of which the refund or levy is fixed in advance. For exports to ACP countries under a licence with a special period of validity in accordance with Article 1 1 of this Regulation, the security shall be ECU 18 per tonne ; (d) ECU 23 per tonne for the other products listed in Article 1 (a), (b), (c) and (d) of Regulation (EEC) No 2727/75 with the exception of the products falling within CN code 1107 in the case of export licences in respect of which the refund or levy is fixed in advance. For exports to ACP countries under a licence with a special period of validity in accordance with Article 11 of this Regulation, the security shall be ECU 10 per tonne ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 134, 28 . 5. 1990, p. 1 . (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 94, 7. 4. 1989, p. 13 . (6) OJ No L 111 , 1 . 5. 1990, p. 48 . 4. 9 . 90 Official Journal of the European Communities No L 241 /7 (e) ECU 18 per toinne for products falling within CN code 1 107 in the case of export licences in respect of which the export refund or levy is fixed in advance.  ECU 28 per tonne in respect of licences issued from 1 January to 30 April ,  ECU 38 per tonne in respect of licences issued from 1 July to 31 December.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, in respect of licences issued in accor ­ dance with Article 9 (2), the security shall be : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission